Ingraham, J. (concurring):
I concur in the opinion of Mr. Justice McLaughlin, but I think the judgment in the action between the defendant Brantingham and Huff was also competent as evidence of the title of the defendant Brantingham to the stock in question. It was necessary for Brantingham to prove that she was the owner of the stock. It had stood in the name of Huff upon the books of the corporation, and by this judgment it was determined that, as between Brantingham and Huff, Brantingham was the owner of the stock. To establish Brantingham’s title to the stock it would have been competent to prove a transfer to her by Huff, and this judgment, being a determination that she was the owner of the stock, was admissible in evidence to prove ownership.
Judgment affirmed, with separate bills of costs to the respondents.